Citation Nr: 0412388	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction, so as to render the August 1986 determination 
nonfinal.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

This matter has been returned to the Board of Veterans' 
Appeals (Board) for readjudication by Order of the United 
States Court of Appeals for Veteran Claims (CAVC or Court).  
The issue of whether there was administrative error in the 
mailing of the September 10, 1986, notice of rating reduction 
and of procedural and appellate rights by the agency of 
original jurisdiction (AOJ), so as to render the August 1986 
decision nonfinal, was initially raised in a June 2002 Board 
decision.  It was an issue which the Board initiated by 
inference from the notice of disagreement (NOD) the veteran 
had submitted in response to a February 1999 rating decision, 
wherein the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas granted an increased disability 
evaluation of 100 percent for chronic obstructive pulmonary 
disease with pulmonary tuberculosis, far advanced, inactive, 
status post right upper lobectomy and right thoracoplasty 
with history of spontaneous left pneumothorax, with an 
effective date of February 4, 1997.  The veteran had 
expressed disagreement with the effective date assigned.  In 
his NOD, the veteran implied that there was error made in the 
mailing of notice of a rating reduction and of procedural and 
appellate rights.  

The RO had not considered the issue of whether an 
administrative error had been made.  The Board initially 
considered the issue in the June 2002 decision.  In that 
decision, the Board determined that there was no 
administrative error in the mailing of the September 10, 
1986, notice of rating reduction and of procedural and 
appellate rights by the AOJ, and that the August 1986 
decision was final.  In that same decision, the Board 
considered the issue of whether an August 22, 1986, rating 
decision of the RO which reduced the veteran's 100 percent 
disability rating for inactive pulmonary tuberculosis should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE), and determined that it should not.

The veteran appealed both issues to the CAVC.  The parties to 
the litigation filed a joint motion to remand the appeal to 
the Board.  Essentially, the joint motion focused on the 
Board's failure to afford notice or the concomitant 
opportunity to be heard to the appellant as mandated by 
38 C.F.R. § 20.903(c).  Under 38 C.F.R. § 20.903(c) the Board 
must tell the veteran that it will consider an issue or a law 
that was not considered by the RO.  In its adjudication of 
the issues in the June 2002 decision, the Board cited 
numerous statutes and regulations governing VA's obligation 
to provide notice in 1986, which had not previously been 
considered or addressed by the RO.  The parties to the joint 
motion requested that the June 2002 decision be vacated and 
remanded to the extent that it found that there was no 
administrative error in the mailing of the September 1996 
notice of the August 1986 rating decision and appellate 
rights.  

By CAVC order, the motion for remand was granted, and that 
part of the Board's decision which determined that there was 
no administrative error in the mailing of the September 1986 
notice of rating reduction and of procedural and appellate 
rights by the AOJ, so as to render the August 1986 decision 
nonfinal was vacated.  The matter was remanded pursuant to 
38 U.S.C.A. § 7252(a) for readjudication consistent with the 
motion.  In addition, the issue regarding CUE was dismissed, 
thus effectively affirming the Board's decision in that 
regard.  

In March 2004 the Board responded to the veteran pursuant to 
the Order of the Court.  The Board sent notice to the veteran 
and his representative, pursuant to 38 C.F.R. § 20.903(c), 
that it would consider the following statutory and regulatory 
provisions when readjudicating his claim: 38 U.S.C.A. 
§§ 3012(b)(6), 4005, 4005A (1982 & Supp. IV 1986); 38 C.F.R. 
§§ 3.103(e), 3.105(e), 3.114(b) and 19.114 (1986).  The 
notice also informed the veteran and his representative that 
additional evidence or argument on the issue or law could be 
presented if they wished to do so.  In March 2004 the 
veteran's representative responded to the notice sent by the 
Board, and no additional evidence or argument has been 
presented.  Accordingly, the Board will proceed with a 
readjudication of this appeal.

The Board notes that the issues of entitlement to an 
evaluation in excess of 60 percent for chronic obstructive 
pulmonary disease (COPD) with pulmonary tuberculosis, 
inactive, status post right upper lobectomy and right 
thoracoplasty with history of left spontaneous pneumothorax 
from October 14, 1988, to February 3, 1997, and to an 
effective date earlier than February 4, 1997, for the 
assignment of a 100 percent for COPD with pulmonary 
tuberculosis, inactive, status post right upper lobectomy and 
right thoracoplasty with history of left spontaneous 
pneumothorax from October 14, 1988, to February 3, 1997, were 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., in December 2003.  It appears that a 
disposition of these issues has not yet been made.  These 
issues are not before the Board at this time.


FINDINGS OF FACT

1.  The presumption of regularity as to the following of 
proper and prescribed administrative procedures has not been 
rebutted as it pertains to the RO's mailing of the September 
10, 1986, notice of reduction with procedural and appellate 
rights.  

2.  The RO acted in accord with the laws and regulations then 
in effect, relating to mailing notices of adjudicative 
actions.


CONCLUSION OF LAW

Administrative error was not committed as to the August 22, 
1986, rating decision with regard to the agency of original 
jurisdiction's mailing of the September 10, 1986, notice of 
reduction and appellate rights.  38 U.S.C.A. §§ 3012(b)(6), 
3020(a), 4005, 4005A (1982 & Supp. IV 1986); 38 C.F.R. §§ 
3.103(a), (e), 3.104, 3.105(a), (e) (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VeteransClaims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

Since its enactment, there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the application of the VCAA, exemplified in the 
authorities cited above, the Board finds that the VCAA is not 
applicable to this appeal.  The question being raised in this 
instance is fundamentally different from most of the other 
kinds of actions in the VA adjudicative process.  Here the 
veteran is not pursuing a claim for benefits, but rather is 
asserting administrative error in the adjudicatory process.  
Although when demonstrated, it could result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165, 178-9 (2001) (en banc).  Even if there were 
additional evidence available which is not associated with 
the veteran's claims folder at this time, there is no 
indication that any such evidence could be considered with 
respect to the appellant's claim that there was an 
administrative error on the part of the RO, because the 
allegation of error is, by law, based upon the record as it 
existed at the time of the RO's decision in August 1986.

The Board is unaware of any additional evidence that is 
currently available in connection with this appeal.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay, supra at 178 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran had active military service from September 1955 
to April 1965.

The facts as they were known at the time of the August 22, 
1986, rating decision and subsequent rating reduction are as 
follows.

From July 1984, the veteran's recurring VA compensation 
benefits were directly deposited into a Texas bank pursuant 
to an executed Standard Form (SF) 1199A, Authorization for 
Deposit of Federal Recurring Payments.  The SF 1199A, signed 
by the veteran, reflects a street address on Roaring Springs, 
in Texas.  The request for a September 1985 VA medical 
examination, VA Form 21-2507a, bears the same Roaring Springs 
address.

The report of the September 1985 VA examination for 
compensation and pension purposes reflects that the veteran's 
pulmonary tuberculosis, far advanced, was probably inactive 
and that it would be assumed that the disease had been 
inactive for the previous 6 months, as the veteran had been 
free of symptoms.  The October 1985 rating decision reflects 
that the 100 percent rating would be continued until re- 
examination.  On October 7, 1985, the RO notified the veteran 
by VA Form 20-8956, at the Roaring Springs address, that the 
clinical findings from the VA examination did not warrant any 
change in the previous determination regarding the pulmonary 
tuberculosis then evaluated as 100 percent disabling.

On July 1, 1986, the RO forwarded a VA Form 21-2507a, Request 
for Physical Examination, bearing the Roaring Springs 
address, to the Dallas VA Medical Center (VAMC).  On July 2, 
1986, the RO mailed a machine-generated form letter on VA 
Form 20-8955 to the veteran at the Roaring Springs address, 
informing him of a future physical examination.  That letter 
informed the veteran that, if he failed to report for the 
examination without adequate reason for not reporting, his 
benefits would be reduced or discontinued.  There is no 
indication in the record that this letter was returned as 
undeliverable by the U.S. Postal Service.

For scheduling purposes, the VAMC received the VA Form 21-
2507a request on July 7, 1986.  The veteran was scheduled for 
examination on July 23, 1986.  At some point between July 7 
and July 23, written notification of the scheduled 
examination was sent to the veteran at the Roaring Springs 
address.  A typewritten notation in box "E" of VA Form 21-
2507a reflects "Notice returned - see attached, no 
forwarding order on file."  The Board observes that no 
envelope, letter of examination with date, or other 
attachment is affixed to the request.  It does appear, 
however, to be undisputed that the veteran failed to report 
on July 23, 1986, for the scheduled routine examination to 
re-evaluate the pulmonary disorder.

On August 22, 1986, the RO rated the claim based upon the 
provisions of 38 C.F.R. § 4.97, Note (1) (Ratings for 
Pulmonary Tuberculosis entitled on August 19, 1968 (1986)).  
The rating decision reflects that, on the last examination in 
September 1985, the veteran's pulmonary tuberculosis, far 
advanced, was considered to be inactive.  A re-examination 
was scheduled in two years, but the veteran failed to report 
for the examination because of insufficient address.  The 
August 1986 rating action reflects that the veteran's 
evaluation for pulmonary tuberculosis would be reduced to the 
inactive rate, effective from the date of the last payment, 
i.e., September 1, 1986.  The rating action also reflects 
that no further reduction would be in order, since the 
veteran's 50 percent rate would thereafter be protected.

On September 10, 1986, the RO mailed the award notice with 
procedural and appellate rights, as well as a VA Form 21-
6763, Reduced Disability Compensation, to the Roaring Springs 
address discussed above.  That document reflects that, due to 
the improvement recently recorded in his physical condition, 
the 100 percent rating for pulmonary tuberculosis, far 
advanced, inactive, had been reduced to 50 percent.  The 
combined rating was reduced from 100 percent to 50 percent.  
The last entry on the VA Form 21-6763 reflects that on the 
last examination the tuberculosis was considered to be 
inactive.  The notification indicated that, since "you" 
(i.e., the veteran) had failed to report for a scheduled VA 
examination, action was taken to reduce the 100 percent 
evaluation for the tuberculosis to 50 percent, effective the 
date of the last payment, September 1, 1986.  The Board 
observes that notification was sent not only to the veteran, 
but also to his service organization representative, the 
American Legion.  At some point, the notice of decision 
addressed to the veteran was returned to the RO by the U.S. 
Postal Service because of insufficient address, and was filed 
within the claims folder.  There is no indication, from a 
review of the claims file, that the notice of decision with 
procedural and appellate rights mailed to the representative 
was returned as undeliverable.

III.  Legal Analysis

In this case, the veteran did not file an appeal within the 
one-year period provided by law from the date of mailing of 
notification of the review and determination in issue.  Thus, 
the August 22, 1986, rating decision mailed to the veteran on 
September 10, 1986, became final.  See 38 U.S.C. § 4005(b) 
(1982) (renumbered as 38 U.S.C. § 7105(b) (West 2002)); 38 
C.F.R. § 3.104(a) and § 19.129 (1986) (renumbered as 38 
C.F.R. § 19.31 (2003)).  

The veteran asserts that he orally changed his address at the 
VAMC prior to July 1986, to reflect a Plano, Texas, address.  
Specifically, in a November 1988 letter, the veteran asserted 
that he had changed his address with the VA hospital in 
October 1985.  He testified in April 1989 before a Hearing 
Officer that he had telephoned the change of address to VA.  
At that time, he insisted that the VAMC in Dallas had his 
correct address, because he received his prescriptions by 
mail.

A review of the claims file reveals no written statements 
from the veteran requesting a change in address from 
September 1983 through September 1986.  A review of VA 
correspondence to the veteran dated in 1983 and 1985, 
respectively, reflects changes in address from Independence 
Street to Crestview Drive, and from Crestview Drive to 
Roaring Springs.  The evidence of record at the time of the 
August 1986 rating decision indicates that RO adjudicators 
corresponded with the veteran at the Roaring Springs address 
on at least three occasions (e.g., September 1985, October 
1985, and July 2, 1986).  The U.S. Postal Service did not 
return any of that correspondence as undeliverable.  It is 
significant that there are no VA Reports of Contact (VA Forms 
119) of record indicating that VA personnel had contact with 
the veteran or his service representative regarding a change 
of address or the rating reduction prior to 1988.  As a 
matter of fact, VA medical records subsequently associated 
with the claims file and dated between 1986 and 1988 bear a 
Crestview Drive address, not a Plano, Texas, address.

A review of the statutory and regulatory provisions discloses 
that then, as now, various forms of notice are to be mailed 
to the latest or last known address of record.  See 38 U.S.C. 
§§ 3012(b)(6), 4005, 4005A (1982 & Supp. IV 1986); 38 C.F.R. 
§§ 3.103(e), 3.105(e), 3.114(b), 19.114 (1986).  The Board 
acknowledges that this notice requirement would extend to a 
notice of examination.  Thus, for the purposes of this 
discussion, the Board accepts that the latest-or-last-known-
address-of-record requirement was in effect in July 1986 and 
September 1986.  Conversely, the Board has been unable to 
find any statutory or regulatory provision in effect in 1986 
that specifies the procedure for effectuating a change of 
address.  Therefore, the next question must be whether the 
RO, in fact, provided the veteran with notice of the July 
1986 re-evaluation, and later the notice of reduction with 
procedural and appellate rights, as required by the 
regulations in effect in 1986.  See 38 U.S.C. § 3012(b)(6), 
4005 (1982 & Supp. IV 1986); 38 C.F.R. §§ 3.103(e), 19.114 
(1986).  The Board observes that, if notice in 1986 was not 
proper, administrative error would be held to exist in that 
decision, and the decision must be set aside.  See 38 C.F.R. 
§ 3.105(e).

Applicable judicial precedents prior to Bell v. Derwinski, 2 
Vet. App. 611 (1992), indicate that a particular component of 
VA does not have constructive knowledge of evidence in the 
possession of a separate VA component.  See United States v. 
Willoughby, 250 F.2d 524, 528-30, (9th Cir. 1957); United 
States v. Nero, 248 F.2d 16, 19-20 (2d Cir. 1957); United 
States v. Kiefer, 228 F.2d 448, 450-51 (D.C. Cir. 1955), 
cert. denied, 350 U.S. 933 (1956); Clohessy v. United States, 
199 F.2d 475, 477-78 (7th Cir. 1952).  In this regard, the 
Board would assert that this premise extends not only to VA 
medical records not actually in the claims folder, but also 
to any mailing addresses filed with other components of VA 
not directly associated with the adjudication of his claim 
for compensation benefits.  Particularly, evidence that was 
not physically part of the record at the time of the prior 
determination may not form the basis of a finding that error 
was committed. 

Furthermore, there was no regulation in 1986 which required 
VA adjudicators, upon receipt of the returned notice of re-
examination or the notice of decision with procedural and 
appellate rights, to seek an alternate mailing address for 
the veteran.  As there was no regulatory duty in 1986 to seek 
an alternate source of address for the veteran from any other 
component of the agency, VA adjudicators then would not have 
constructive knowledge of information held by VA Loan 
Guaranty, a VAMC, or other elements, as to different mailing 
addresses.  Thus, VA medical records in existence and then 
current but not before the adjudicators bearing a mailing 
address different from the Roaring Springs address were not 
constructively of record, nor did the RO have a regulatory 
duty to obtain them.  Most important to this case, there was 
no evidence associated with the claims folder, medical or 
financial, in 1986 to suggest that an alternate mailing 
address was known.  Compare Woods v. Gober, 14 Vet. App. 214 
(2000) (clinical records showed an alternative address as the 
current address of the veteran, which shifted the burden onto 
VA to locate the veteran at the alternative known address).

The law in this case is dispositive.  See 38 C.F.R. § 4.97, 
Note (1).  The applicable provision provided that the 100 
percent rating under DC 6701 through DC 6724 was not subject 
to a requirement of precedent hospital treatment.  The 100 
percent rating would be reduced to 50 percent for failure to 
submit to examination or to follow prescribed treatment, upon 
report to that effect from the medical authorities.  Id.  
When a veteran was placed on the 100 percent rating for 
inactive tuberculosis, the medical authorities would be 
appropriately notified of the fact, and of the necessity 
under 38 U.S.C.A. § 356 to notify the Adjudication Division 
in the event of failure to submit to examination or to follow 
prescribed treatment.  Id.  This repealed section still 
applies to the case of any veteran who on August 19, 1968, 
was receiving or entitled to receive compensation for 
tuberculosis.

It appears from a reading of 38 C.F.R. § 4.97, Note (1), that 
there was no obligation by VA to seek an alternate source of 
medical evidence to confirm whether the 100 percent rating 
for pulmonary tuberculosis, far advanced, inactive, was 
warranted where a veteran failed to report for a scheduled 
re-examination.  In that regard, the evidence of record at 
the time of the August 22, 1986, rating decision was issued, 
supported that the veteran did not report for the re-
examination.  Notice of the veteran's failure to report was 
provided to the Adjudication Division.  Thus, the RO 
correctly applied the regulation to the veteran's failure to 
report for re-examination, thus warranting the reduction in 
benefits.  See 38 C.F.R. § 4.97, Note (1); see generally 38 
C.F.R. §§ 3.327, 3.329, 3.655 (1986).

Having established that VA adjudicators in 1986 did not have 
constructive knowledge of evidence or information held by 
other components of VA, see Lynch v. Gober, 11 Vet. App. 22 
(1997), the Board turns to address whether administrative 
error exists in the mailing of the notice of scheduled re-
examination in July 1986, and the notice of decision with 
procedural and appellate rights dated September 10, 1986.  
The veteran has contended, including in testimony before a 
Hearing Officer in January 2001, that VA's attempted 
notification was inadequate because it was incorrectly 
addressed.

Because the RO's notice of future examination dated July 2, 
1986, was not returned by the U.S. Postal Service as 
undeliverable, it is presumed that the veteran received the 
letter at the Roaring Springs address.  Thereafter, the 
notice of scheduled examination mailed by the VAMC to the 
Roaring Springs address sometime on or after July 7, 1986, 
but before the scheduled examination on July 23, 1986, was 
returned as undeliverable.  On August 22, 1986, the 
compensation and pension service considered the evidence 
actually in the record.  On September 10, 1986, the RO 
adjudication services mailed notice of the proposed reduction 
for failure to report for examination with notice of 
procedural and appellate rights to the latest address of 
record, Roaring Springs.  Subsequently, this notice was 
returned to the RO by the U.S. Postal Service as 
undeliverable.  The returned notice of decision with 
procedural and appellate rights was filed in the claims 
folder.  The RO mailed a correspondence copy of the decision 
to the veteran's representative, the American Legion.  The 
U.S. Postal Service did not return that notice to the RO as 
undeliverable.

The Court has held that a presumption of regularity applies 
to the mailing of decisions of the Board pursuant to 38 
U.S.C. § 7104(e) (West 2002) (formerly 38 U.S.C.A. § 
4004(e)), that the Secretary properly discharged his official 
duties by mailing a copy of a decision to the claimant and 
[to] the claimant's representative, if any, on the date the 
decision was issued, and that that presumption can be 
overcome only by clear evidence to the contrary.  See INS v. 
Miranda, 459 U.S. 14 (1982); Davis v. Brown, 7 Vet. App. 298, 
300 (1994) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992); see Woods v. Gober, 14 Vet. App. 214, 219 
(2000); Cross v. Brown, 9 Vet. App. 18, 19 (1996); Thompson 
v. Brown, 8 Vet. App. 169, 177 (1995).  Once the appellant 
has submitted such clear evidence, the Secretary is no longer 
entitled to the benefit of the presumption, and the burden 
shifts to the Secretary to show that the decision was mailed 
to the appellant and the appellant's representative, if any, 
as required by 38 U.S.C. § 7104(e).  See Woods, Cross, 
Thompson, and Ashley, all supra.  While the applicable 
statutory provisions of 38 U.S.C. § 4004 in 1986 were silent 
as regards the procedure for mailing RO decisions, the Court 
has held that the presumption of regularity applies to the 
mailing of a RO decision in the same manner as it applies to 
the mailing of a Board decision.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).

When the presumption of regularity in mailing is rebutted 
because of clear evidence of a defect in mailing, the burden 
shifts to the Secretary to establish that the VA decision was 
mailed to the "last known address" of the claimant and the 
claimant's representative as required by section 7104(e).  
See Leo v. Brown, 8 Vet. App. 410, 413 (1995); Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Nonetheless, the 
prevailing laws and regulations in effect in 1986 provided 
that the veteran was to be given notice of all matters that 
affected his claim for benefits as listed on the application 
for such benefits, unless provided otherwise.  As documented 
in the compensation and pension claims folder at the time, 
the RO adjudicators had Roaring Springs as the latest known 
address of record.  As established above, in 1986 the RO 
adjudicators had no actual knowledge, and no constructive 
knowledge of a bona fide mailing address maintained by 
another component of VA, to include the Loan Guaranty 
Division.  Despite the fact that VA had a Standard Form 
1199A, Authorization for Deposit of Federal Recurring 
Payments, dated in 1984, VA adjudication services did not 
have constructive knowledge of an alternate address for the 
veteran, nor does the presence of the Standard Form 1199A 
indicate that the Texas bank the veteran used for direct 
deposit would have a bona fide address for him.

While a defect in mailing can be "cured" by proof of actual 
receipt, see Ashley, 2 Vet. App. at 311, the veteran cannot 
claim that such a defect existed in the mailing of his notice 
of scheduled re-examination or notice of decision with 
procedural and appellate rights, as VA mailed the notices to 
the veteran's last known address as required by the 
regulations extant at the time.  See 38 C.F.R. § 3.105(d).  
In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

Arguendo, there is evidence in the record, the veteran's own 
testimony, which demonstrates that the veteran did have 
constructive knowledge of the reduction within the statutory 
one-year period, and that he contacted the RO regarding the 
decreased compensation.  See Hill v. Brown, 9 Vet. App. 246, 
249 (1996); Ashley, supra (citing evidence in "appellant's 
own records").  In a January 1988 statement, the veteran 
acknowledged that his compensation benefits had been reduced 
to the 50 percent rating in October 1986, as reflected in his 
bank balance.  The Board stresses that the veteran did in 
fact receive some type of notice well within the one-year 
period following the mailing of the September 1986, notice of 
reduction, albeit constructive (e.g., his bank statement 
indicating that a reduction in his VA compensation had taken 
place).

Armed with that information, it was then the veteran's 
responsibility to appeal the reduction, if he felt it was 
unwarranted.  By his own reports, in a November 1988 letter 
and testimony in April 1989, the veteran contacted VA about 
the reduction in benefits, and was told that his benefits had 
been cut because he was working.  He apparently accepted that 
explanation.  He testified in January 2001 that, after 
acknowledging a noticeable reduction in his compensation, he 
did not write to VA, but tried to call the RO several times.  
He contends that he was unable to get adequate information on 
how to file an appeal until 1988.  On review of the record, 
there is no independent evidence to support the veteran's 
assertions, to include a VA Form 119, Report of Contact, on 
which RO personnel ordinarily report upon oral communications 
with claimants.  It is unfortunate that the veteran's first 
written inquiry of record is dated in January 1988, more than 
one year following the rating reduction.  As a result, 
however, the rating decision is final.  See 38 C.F.R. § 
3.104.

The first regulation regarding alternate mailing addresses 
for veterans receiving compensation was promulgated in the 
July 1, 1988, edition of title 38, Code of Federal 
Regulations, at section 1.710, regarding homeless claimants.  
Prior to that time, it appears to have been the full 
responsibility of the veteran to keep VA adjudicators and/or 
benefit counselors abreast of their current address.  Not 
before July 1991 was there a method adopted by VA to 
ascertain whether a more current address existed in the 
Decentralized Hospital Computer Program, through the 
Automated Medical Information Exchange (AMIE).  See 
Department of Veterans Benefits (DVB), Circular 21-91-10 
(June 20, 1991).  The DVB Circular established procedures for 
ascertaining a current address for a veteran in receipt of 
benefits.

At this juncture, the Board distinguishes VA's handling of 
the veteran's Loan Guaranty matter from his claim for 
compensation benefits.  The DVB Circular 20-86-14 (May 5, 
1986) provides instruction for Finance Activities and 
Committees on Waivers and Compromises when a veteran with a 
loan guaranty indebtedness claims that he was not notified of 
default and foreclosure proceedings.  The Circular is 
applicable only to collections and indebtedness.  The U.S. 
District Court in U.S. v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 
1985), held that a veteran was entitled to actual notice of 
the foreclosure proceedings and that notice must be 
reasonably calculated to apprise the veteran of the impending 
proceedings.  The veteran, in this case, had sold his 
property interest several years earlier.  The new buyers 
apparently defaulted on the VA loan.  An internal VA 
Memorandum dated in February 1988 reflects that VA did not in 
fact send notice of default or notice of foreclosure to the 
original borrower.  Under the guidelines of DVB Circular 20- 
86-14, the debt was written off because the debt would not 
have had legal standing under State law if VA had been the 
holder of the loan.

Although the Board has no reason to doubt that the veteran 
honestly believes a mistake was made in the 1986 RO 
determination, his arguments, at most, amount to a dispute 
with the application of the regulatory provisions extant at 
the time to the facts of his case.  Based on the prevailing 
law and regulations as well as the evidence then of record at 
the time of the August 22, 1986, rating decision, the Board 
finds that no administrative error was committed in the 
reduction of benefits or the mailing of the notice of 
decision with the procedural and appellate rights based upon 
the law in effect at the time of the rating decision.  The 
August 1986 rating decision therefore is final.


ORDER

There was no administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction, and the August 1986 determination effecting the 
reduction is final.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



